Citation Nr: 1241694	
Decision Date: 12/06/12    Archive Date: 12/13/12	

DOCKET NO.  10-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VARO in Waco, Texas, that, in pertinent part, denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is reasonably related to his experiences while on active service.  

2.  Tinnitus is reasonably related to the Veteran's active service experiences.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  The criteria for service connection for tinnitus are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002)  redefines VA's duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  

In view of the allowance of a claim with regard to service connection for bilateral hearing loss disability and tinnitus, there is no need to discuss in detail the requirements of the VCAA.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  

Pertinent Law and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Regulations also provide that service connection may be established when all the evidence of record, including that pertinent to service, demonstrates that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, to include sensorineural hearing loss, may be granted if manifest to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an inservice injury or disease and current disability.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

A review of the service treatment records is without reference to complaints or findings indicative of the presence of tinnitus.  At the time of induction examination in June 1967, the Veteran denied either having or having had hearing loss.  However, audiogram study at that time, while showing entirely normal hearing in the conversational range, revealed a 30-decibel loss at 4,000 Hertz to the right ear and a 50-decibel at 4,000 Hertz to the left ear.  The Veteran was given a 2 with regard to hearing for his physical profile status, and was deemed qualified for induction.  

The remainder of the service records is without reference to hearing loss disability.  In his report of medical history made in conjunction with separation examination in July 1969, the Veteran denied either having or having had hearing loss.  Clinical evaluation did not refer to any hearing difficulties hearing difficulties.  Unfortunately, there is no indication the Veteran's whispered or spoken voice was recorded and apparently an audiogram study was not performed.  

The initial claim for service connection for the disabilities at issue was not received until April 2008, a time many years following service discharge.  

The Veteran was accorded an audiological examination by VA in October 2008.  The Veteran stated that during his military service he worked primarily in data processing.  He reported the only military noise exposure that came to mind would be that his work area was next to a medivac hospital and helicopters landed and took off in close proximity.  He stated that subsequent to separation from service he did not experience significant noise exposure.  He indicated that prior to service he engaged in occasional squirrel hunting, but his nonmilitary noise exposure was mostly from using a .22 rifle and the examiner noted this would be minimal.

The Veteran stated he was aware of hearing difficulties when he was in law school during the 1970's.  He claimed that just after entering service, he was told that he had a significant hearing loss and was ineligible for an officers' program.  He said that he wore hearing aids provided by VA for the past 45 years.  He also provided a history of bilateral occasional tinnitus, which he said was recurrent in nature.  He noted that tinnitus was low level in nature and was not particularly bothersome.  An audiogram study done by VA at that time showed bilateral high frequency sensorineural hearing loss.

The examiner noted that he reviewed the entire claims folder, to include the service medical records.  He referred to the separation examination at which time the Veteran did not refer to having any complaints with regard to hearing loss.  He further indicated that the separation examination did not reflect any type of audiometric testing or hearing test of any kind was conducted.  

Current examination diagnoses were:  Bilateral high frequency sensorineural hearing loss; and bilateral recurrent tinnitus.  

The examiner stated that from his review of the records, he could find no indication that the Veteran's high frequency hearing loss recorded prior to enlistment might had been aggravated or worsened while on active duty.  He noted that in addition, the Veteran indicated having worked in a data processing center and appeared to have sustained only minimal military noise exposure while on active service.  He stated that while the Veteran's hearing levels were not recorded at the time of separation from service, "that would be, in my opinion, only a remote possibility that significant hearing loss might have been incurred while on active duty."  He noted the hearing loss that preexisted service would be of uncertain etiology.  He expressed the opinion that "it is less likely than not that the Veteran's current hearing loss and/or tinnitus might had been incurred while on active duty and/or having become aggravated or worsened while on active duty, specifically due to military noise exposure."  The examiner reviewed the clinical data with a senior audiologist and stated they agreed that it was less likely than not that the Veteran's hearing loss and/or tinnitus might have been incurred while on active duty, noting that it was only a remote possibility at best.  

Of record is a February 2009 communication from an individual who attended grade school and high school with the Veteran.  She recalled that they did not see each after school until 2005, when she immediately noticed that the Veteran had a "marked hearing loss."  She stated the Veteran told her that while in Vietnam he was in an office situated near a helicopter landing pad.  She stated that the Veteran informed her that his office duties there were in a noisy service center.  

Also of record is a February 2009 affidavit from another long-time acquaintance of the Veteran who went to school with him, but did not see him from the 1960's until 2005.  He also recalled that in 2005 it was very obvious to him that the Veteran had difficulty hearing.  

In October 2009 a private physician stated that he evaluated the Veteran on one occasion in June 2009 and again in October 2009.  He provided a diagnosis of chronic and constant tinnitus and bilateral sensorineural hearing loss of a mild to severe nature on the right and a mild to profound nature on the left.  The physician stated that he reviewed the military records.  He noted the Veteran's job in service was as a data processing specialist.  He stated the Veteran's basic training involved throwing a grenade and firing other weapons.  He noted that while in Vietnam the Veteran's training involved firing a rifle, a machinegun, and a bazooka.  He noted these were all done without hearing protection.  The Veteran reported to him that the job duties required exposure to the constant drone of data processing in card sorter machines.  The Veteran also had to pull guard duty in Vietnam and his position was located near an evacuation hospital which had nearly constant helicopter traffic noise.  Additionally, there was occasional mortar and rocket fire noise exposure.  The physician further noted the Veteran recalled being required to take Quinine as part of malaria prophylaxis.  The physician stated that Quinine has a potential to be ototoxic and typically affected hearing at 4,000 Hertz.  The physician opined that "it appears at least as likely as not that your current symptoms (those being hearing loss and tinnitus) and condition are directly related to noise trauma and exposure to potentially ototoxic medication that you experience during service in the US Army."  

In an October 2010 affidavit, the Veteran's ex-wife recalled that the veteran had had hearing difficulties since they met in 1985.

Also of record is a December 2010 statement from a physician who is a professor and chairman at a medical center.  He referred to an audiogram study done in October 2010 showing significant high frequency hearing sensorineural hearing loss starting at 2000 cycles per second in both ears.  He noted the Veteran's word recognition score is relatively normal and his ability to understand speech and quiet conversations is normal as well.  The specialist noted the Veteran's pattern of hearing loss was consistent with that seen following exposure to most sustained high intensity noise and impulse noise, for example, explosions.  He did not have access to the audiogram study done at induction, so he indicated it was impossible for him to say how much difference had arisen in the Veteran's hearing since the time of induction and the audiogram study in October 2010.  He indicated the pattern of hearing loss "is also seen from the aging process and there is no way in retrospect to determine which process was responsible (both noise exposure and the aging process could be working to produce this type of hearing loss at the same time)."  The specialist stated that while he was willing to assert that the Veteran's hearing loss "is consistent with that seen following noise exposure and therefore could have been caused by exposure to loud noises he experienced while on active duty, I cannot say with certainty such hearing loss is a consequence of a service-connected noise exposure."  

The Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal.  His last major duty assignment was with the data service center with the US Army in the Pacific.  The Board sees no reason to dispute his testimony with regard to his experiences in Vietnam.  His testimony with regard to acoustic trauma sustained in service is consistent with the nature and duty of his assignments in service.  Based on a review of the entire evidence of record, the Board finds that the Veteran's current hearing loss disability and recently diagnosed tinnitus are related to his military service experiences.

The Veteran has submitted statements from an ex-wife and lay acquaintances corroborating his version of hearing difficulty since service.  The Board is aware that a VA physician opined in October 2008 that the Veteran's hearing loss and/or tinnitus were less likely than not incurred in or aggravated by his active service.  However, the Veteran has submitted a communication from a private physician who evaluated him in June 2009 and again in October 2009 and indicated that he had reviewed the Veteran's military records in addition to examining the Veteran.  That individual opined that it appeared "at least as likely as not" that the Veteran's current hearing loss and tinnitus were directly related to noise exposure and to the Veteran's exposure to potentially ototoxic medication that he took during service for anti-malarial purposes.  The various lay statements from the Veteran's acquaintances are to the combined effect that his hearing difficulties are related to his military experiences.  A specialist in otolaryngology referred to review of an audiogram study done in October 2010.  Unfortunately, he provided an equivocal opinion, noting that the Veteran's hearing loss was consistent with that seen for noise exposure and "could" have been caused by exposure to loud noises while on active duty, but added that he could not say with certainty that the current hearing loss was a consequence of the Veteran's noise exposure in service.  

The evidence of record is in equipoise.  For whatever reason, the Veteran was not accorded an audiogram study at the time of separation from service and that would have been helpful to the various medical personnel in formulating their opinions.  Nevertheless, the Veteran has provided statements from long-time acquaintances and his own testimony as to the nature of duties in service.  The Board finds these to be credible.  This being the case, and with the evidence of record in relative equipoise, and with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the grant of service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


